KRUEGER, Judge.
Appellant was convicted of violating the liquor law by unlawfully having liquor in her possession when she only had a license for the sale of beer’ and wine, and her punishment was assessed at a fine of $100. ••
The record is before us without a statement of facts or bills of exceptions. Hence the only matter presented for review is the sufficiency of the complaint and information to charge the offense of which appellant was convicted.
An examination of the information discloses that is in due form and sufficient.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.